Citation Nr: 0412668	
Decision Date: 05/14/04    Archive Date: 05/19/04

DOCKET NO.  98-02 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


ATTORNEY FOR THE BOARD


Ambler T. Jackson, Law Clerk


WITNESS AT HEARING ON APPEAL

The veteran


INTRODUCTION

The veteran served on active duty service from December 1965 
to December 1967, with subsequent service in the Army 
National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1997 rating decision from the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which denied the veteran's claim 
for entitlement to service connection for a psychiatric 
disorder.

In December 1997, the RO denied the veteran's claim for 
entitlement to service connection for an acquired psychiatric 
disorder; however, the RO failed to send him a statement of 
the case (SOC), in order to afford the veteran an opportunity 
to perfect his appeal.  In June 2003, the Board remanded the 
veteran's issue of entitlement to service connection for an 
acquired psychiatric disorder, instructing the RO to send the 
veteran a SOC, in order to give the veteran an opportunity to 
perfect an appeal by filing a timely substantive appeal.  The 
RO sent the veteran an SOC dated in June 2003.  In July 2003, 
the veteran filed a timely substantive appeal.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.
 
2.  Upon entry into active duty service, the veteran's 
service medical records were negative for a psychiatric 
disorder.

3.  Upon separation from active duty service, the veteran's 
service medical records were negative for a psychiatric 
disorder.

4.  The veteran has not offered any evidence indicating a 
nexus opinion between the currently diagnosed psychiatric 
disorder and the veteran's active duty service.

5.  A psychiactric disorder was first shown many years after 
the veteran separated from active duty service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by active duty service.  See 38 U.S.C.A. §§ 1110, 
1112, 1131, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 3.307, 3.326(a), 
3.385 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  This liberalizing law is applicable to this appeal.  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  The VCAA and implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.


Development of the Veteran's Claim

A recent decision of United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004) stands for the proposition 
that the plain language of [VCAA] requires that notice to a 
VA claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after", the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  38 U.S.C. §§ 5100, 5103(a).  The 
Court also held that the Secretary failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")".  

In this case, the rating action of December 1997 was issued 
prior to the veteran being notified of the VCAA requirements.  
A letter from the RO to the veteran notifying him of VCAA and 
VA's duty to assist was issued in June 2003.  In order to 
satisfy the holding in Pelegrini, the Board would have to 
dismiss as void ab initio, the rating decisions of the RO, 
which were promulgated prior to providing the veteran full 
VCAA notice.  The result of this action would require that 
the entire rating process be reinitiated, with the claimant 
being provided VCAA notice and an appropriate amount of time 
to respond before an initial rating action, the filing by the 
claimant of a notice of disagreement, the issuance of a 
statement of the case, and finally, the submission of a 
substantive appeal by the claimant.  

The Board concludes that discussions as contained in the 
December 1997 rating action, the June 2003 statement of the 
case (SOC), the RO's June 2003 duty to assist letter and a 
December 2003 supplemental statement of the case (SSOC) have 
provided the veteran with sufficient information regarding 
the applicable regulations.  The veteran has submitted 
written arguments and testimony.  The rating decision, SOC 
and SSOC provided notice to the veteran of what was revealed 
by the evidence of record.  Additionally, these documents 
notified him why this evidence was insufficient to award the 
benefit sought.  Thus, the veteran has been provided notice 
of what VA was doing to develop the claim, notice of what he 
could do to help his claim, and notice of how his claim was 
still deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Law and Regulations

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of the disability.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  See 38 C.F.R. § 3.303(b); see also Savage v. 
Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must 
be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  See Savage, 10 
Vet. App. at 495.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  See 38 C.F.R. § 3.303(b).

If the disorder is not chronic, it may still be service 
connected if it is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Id.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Id.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Factual Background

In July 1997, the VA received the veteran's application or 
entitlement to service connection for an acquired psychiatric 
disorder.  In that claim, he asserted  that he developed a 
psychiatric disorder as a result of depression and nerve 
trauma.  In a addition to experiencing depression and nerve 
trauma, he was unable to see his wife and his daughter; he 
painted heavy equipment, using chemicals, in areas with poor 
ventilation; and suffered from a skull injury.

The veteran's service medical records reveal that upon entry 
into service in December 1965, the veteran was negative for a 
psychiatric disorder.  The records are silent for treatment 
of a psychiatric disorder during service.  Upon separation 
from active duty, in December 1967, the veteran's service 
medical records were also negative for a psychiatric 
disorder.

Post-service medical records, include progress notes dated in 
1984 and 1985 indicated that the veteran was experiencing 
feelings of alienation, as it concerned his daughter; 
problems concerning erectile functioning which were found to 
be physical in nature and resolved with treatment; and 
various issues concerning his wife and their marriage.  The 
veteran's wife died in 1997.

In January 1998 the veteran was admitted to a VA emergency 
room for increasing depression and suicidal thoughts.  At 
this point, the veteran was diagnosed, for the first time, 
with a psychiatric disorder: major depression with psychosis, 
with a complicated bereavement and a history of alcohol 
dependence.  The examiner noted in his discharge summary 
report that the veteran had no previous psychiatric history. 

VA hospitalization in July 2002 was for treatment of major 
depression.  The veteran continued to be seen in 2003 for 
major depression.  During conversations with the medical 
staff, the veteran mostly expresses improvement with the 
relationship between him and his girlfriend, and 
dissatisfaction with the relationship between him and his 
daughter.  Additionally, the veteran seems to still be coping 
with the death of his wife.

In September 2003, the veteran appeared for a hearing before 
a decision review officer at the RO.  He testified that he 
was drafted at age 20.  He was married and at the time and 
his wife was pregnant.  He was not home when his daughter was 
born. He began drinking heavily, and became depressed at not 
being home.    

Analysis

A review of the service medical records does not reveal any 
treatment for a psychiatric disorder. It was not until many 
years later, in 1998, that major depression was diagnosed, 
and this was attributed to the death of his spouse just 
months earlier. There is no evidence that the currently 
diagnosed psychiatric disorder was incurred in or aggravated 
by active duty service.  The symptoms associated with the 
veteran's psychiatric disorder most likely result from the 
past relationship with his wife and the present relationships 
with his daughter and girlfriend.  

The Board is aware of the veteran's contentions that his 
psychiatric disorder is the result of service; however, where 
a determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Although the appellant 
is competent to provide evidence of visible symptoms, he is 
not competent to provide evidence that requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).
Inasmuch as there is no evidence linking the present 
psychiatric disorder to service, there is no basis upon which 
to grant service connection.



ORDER

The veteran's claim for entitlement to service connection for 
an acquired psychiatric disorder is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



